Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beldock, J.), rendered April 20, 1988, convicting him of criminal sale of a *835controlled substance in the third degree and unlawful possession of marihuana, upon his plea of guilty, and sentencing him to an indeterminate term of 1 to 3 years’ imprisonment and an unconditional discharge.
Ordered that the judgment is affirmed.
The defendant’s contention that the court improperly imposed a greater sentence than that which had been promised was not preserved for appellate review as he did not object nor move to vacate his plea before the Supreme Court (see, People v Moore, 155 AD2d 696; People v Belsito, 130 AD2d 583; People v Polansky, 125 AD2d 342). In any event, the court clearly conditioned the promised sentence upon the defendant’s appearance at sentencing and cooperation with the Probation Department. The defendant failed to fulfill these conditions and we find that his proffered explanations were vague, unsubstantiated and insufficient.
Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.